DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/29/2021.
Claims 1-3 are pending.
Claims 1 and 2 are amended.
Claim 5 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the claim recites the limitation “…and an execution ratio…, the execution ratio being a ratio between the execution frequency of the executed subprogram and at least one other execution frequency of at least one other executed subprogram…” It is unclear where the support for the limitation above is provided, and as a matter of completeness of record, support of said limitation is requested. The Examiner notes that during the interview conducted on 06/02/2021, Applicant pointed to figure 6 of the instant application in an attempt to describe the limitation. However, there was some confusion with respect to the bottom portion of the figure, and so it was agreed that the issue would be addressed in the instant office action so that Applicant could have the opportunity to better clarify the support. 

Response to Arguments

Applicant’s arguments filed 01/29/2021 have been fully considered but they are moot in view of new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited references(s) and interpretations of the previously cited prior art follow.  

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2000-035815A to Niwa (hereinafter Niwa. English translation of JP 2000-035815A is included and cited in this office action), in view of US Patent No. 5,748,878 to Rees et al., (hereinafter Reese), and in further view of Japanese Patent Publication No. JP H07-129220A to Hiromitsu (hereinafter Hiromitsu. English translation of JP H07-129220A is included and cited in this office action), US Patent Publication No. 2014/0317452 to Tonouchi (hereinafter Tonouchi), and in further view of US Patent No. 5,933,640 to Dion (hereinafter Dion).



Regarding claim 1, Niwa teaches a numerical controller (Numerical Control, P1, Niwa), comprising: 
a processor (Programmable controller, PC is interpreted as a processor, see P6-7, P3, P36, Niwa) configured to:
control a machining tool to machine a workpiece by executing a machining program (Machine tool used for cutting and/or grinding, thus there must be a workpiece, based on program, commands, see P9, P3, Figs., Niwa);
determining a first information related to the call of subprograms in a case where the call of the subprograms is included in the machining program (Determined subprogram data indicates subprogram information related to subprogram calls, which is interpreted as first information, P32-36, P43-45, P24, P27, Niwa), 
storing the first information related to the call of the subprograms (Data stored related to subprogram, P32-36, P43-45, Niwa),
in response to execution of an executed subprogram of the subprograms during the execution of the machining program, determining a second information related to execution of the executed subprogram (Additional subprogram data related to subprogram execution status is determined, including the number of times a subprogram is executed. This is interpreted as second information, see P32-36, P43-45, P24, Niwa),
storing the second information (Data stored related to subprogram execution, P27, P32-36, P43-45, P24, Niwa), 
and combining the second information with the first information, wherein the second information related to the execution of the subprogram includes information on an execution frequency, of the subprograms, the second information excluding unexecuted subprograms of the subprograms that are The number of  times of execution (i.e. frequency) of a subprogram is obtained, as well as the subprograms called and executed. Inherently, only if a program is executed can it provide executed information, thus second information excludes information of unexecuted subprograms (see also Col 5 L18-22 of Dion), see P44-45, Fig. 9, P32-36, P43-45, P24, Niwa);

Niwa does not explicitly teach wherein information related to execution of an executed program segment includes information on an execution time and an execution ratio, the execution ratio being a ratio between the execution frequency of an executed program segment and at least one other execution frequency of at least one other executed program segment that have been executed; forming and displaying: an execution result list of first information and second information for executed program segments separate from the unexecuted program segments, and a name list of unexecuted program segments separate from the execution result list of the executed program segment.

However, Rees from the same or similar field of program analysis and debugging, teaches wherein information related to execution of a program segment includes information on an execution time; forming and displaying: an execution result list of first information and second information for executed program segments (Program analysis and debugging includes a determination of execution time, functions and branches (i.e. subprograms) executed, call linkage, whether a function was called and executed, etc. Also data is stored and analysis/data is displayed. Only if a program is executed can it provide execution information, see Fig. 9, C13 L65; C14 L17-55; C4 L3-10; Fig. 11, Fig. 14; C3L17-55; C5L 20-C6 L67; C7L17-48; C8 L54-60, C9L37-C10L24, Rees).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the program information as described by Niwa and incorporating a consideration of execution time and other program analysis data, as taught by Rees.  
One of ordinary skill in the art would have been motivated to do this modification in order to better detect errors and inefficiencies in a software program by analyzing performance and tracing how long a program takes to execute, which functions are called and executed as expected and so on (see C9 L65-C10 L14, C1 L19-67, Rees). 


Niwa does not explicitly teach an execution ratio, the execution ratio being a ratio between the execution frequency of an executed program segment and at least one other execution frequency of at least one other executed program segment that have been executed; forming and displaying: information for executed program segments separate from the unexecuted program segments, and a name list of unexecuted program segments separate from the execution result list of the executed program segment.

However, Tonouchi from the same or similar field of program analysis and testing, teaches an execution ratio, the execution ratio being a ratio between the execution frequency of an executed program segment and at least one other execution frequency of at least one other executed program segment that have been executed (An execution ratio of two program segments in a program is determined by taking a ratio of the number of times the a code segment executes over the number of times a main code segment runs, see P50, Fig. 9, Tonouchi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the program information as described by Niwa and incorporating an execution ratio, as taught by Tonouchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit analysis of the execution segment flow amounts of different code segments that permit detecting of potentially abnormal, unexpected, or unusual execution patterns (see P4, P50, Tonouchi). 


Niwa does not explicitly teach forming and displaying: information for executed program segments separate from unexecuted program segments, and a name list of unexecuted program segments separate from the execution result list of the executed program segment.
However, Dion from the same or similar field of program analysis and testing, teaches forming and displaying: information for executed program segments separate from unexecuted program Information of executed program segments is provided separately from information of unexecuted program segments, and vice versa, see Fig. 4b, Fig. 6, Col 6 L1-21, Dion).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the program information as described by Niwa and incorporating an presentation of executed code segments separate from unexecuted code segments, as taught by Dion.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a more useful presentation of program analysis results so that a user can more readily distinguish executed and unexecuted program segments to improve program testing and debugging (see C2 L31-33, Dion). 


Niwa does not explicitly teach a name list of unexecuted subprograms.
However, Hiromitsu from the same or similar field of machining programs, teaches a name list of subprograms (Display is provided, and listing of program not executed, such as a stop and trouble, meaning the code was reserved to be called, but is not executed, see P1-7, P14, P17-19, Hiromitsu. NOTE: Reese also teaches programs executed and not executed, see citations from claim 1).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the program information as described by Niwa and incorporating displaying a name list of not executed information, as taught by Hiromitsu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit a check and determination of whether or not a code is executed as intended (see P3-5, Hiromitsu). 


Regarding claim 3, the combination of Niwa, Rees, Hiromitsu, Tonouchi, and Dion teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Niwa further discloses output a list of executed subprogram based on second information (Display related to subprogram execution, P27, P32-36, P43-45, P24, Niwa. NOTE: Also taught by Reese, refer to cited paragraphs and figs from claim 1 citation). 





Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa, in view of Rees, in view of Tonouchi, in view of Dion, in view of Hiromitsu, and in further view of Japanese Patent Publication No. JP H05-113818A to Kondo (hereinafter Kondo. English translation of JP H05-113818A is included and cited in this office action).

Regarding claim 2, the combination of Niwa, Rees, Hiromitsu, Tonouchi, and Dion teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Niwa further teaches display subprogram first information based on information (Display information, see P28, P44, P32-36, P43-45, P24, Niwa).
Niwa does not explicitly teach display a calling structure of an subprogram by a tree view based on information.
However, Kondo from the same or similar field of machining programs, teaches an information display unit that displays a calling structure of a executed subprogram by a tree view based on information (A tree state on a display device obtained from analysis of call source, see Pg. 2, Fig. 4, Kondo. Note: Reese also teaches call analysis and linkage, see citations from claim1).
and incorporating displaying of a tree structure, as taught by Kondo.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit confirmation of a plurality of programs by enabling a listing of programs in a known tree format (see Pg. 2 purpose, Kondo). 

Dion further teaches displaying a calling structure of an executed program segment (Information of executed program segments is provided separately from information of unexecuted program segments, and vice versa, see Fig. 5, Dion).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the program information as described by Niwa and incorporating an presentation of executed code segments, as taught by Dion.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a more useful presentation of program analysis results so that a user can more readily distinguish executed program segments to improve program testing and debugging (see C2 L31-33, Dion).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aoshima et al., US Patent No. 5,210,859 teaches a tree structure displaying executed code segments and segments with error or unexecuted (fig. 7).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117